The Hillman Focused Advantage Fund – CUSIP Number 43162P108, NASDAQ Symbol HCMAX The Hillman Advantage Equity Fund – CUSIP Number 43162P207, NASDAQ Symbol HCMTX HILLMAN CAPITAL MANAGEMENT FUNDS Each a series of the Hillman Capital Management Investment Trust NO LOAD SHARES PROSPECTUS October 1, 2010 The Hillman Focused Advantage Fund seeks long-term capital appreciation.The Hillman Advantage Equity Fund seeks maximum total return consisting of long-term capital appreciation and current income.This prospectus relates to the No Load Shares offered by the Funds.The Funds also offer Class A Shares and Class C Shares in a separate prospectus. Investment Advisor Hillman Capital Management, Inc. 7501 Wisconsin Avenue, Suite 1100 E Bethesda, Maryland 20814 www.hillmancapital.com 1-800-773-3863 The Securities and Exchange Commission has not approved or disapproved the securities being offered by this prospectus or determined whether this prospectus is accurate and complete.Any representation to the contrary is a criminal offense. Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution.Shares are not insured by the FDIC, Federal Reserve Board, or any other agency and are subject to investment risks including possible loss of principal amount invested.Neither the Funds nor the Funds’ distributor is a bank.You should read the prospectus carefully before you invest or send money. TABLE OF CONTENTS Page SUMMARY 2 The Hillman Focused Advantage Fund Investment Objective 2 Fees and Expenses of the Fund 2 Principal Investment Strategies 3 Principal Risks of Investing in the Fund 4 Performance Information 4 Management 5 Purchase and Sale of Fund Shares 5 Tax Information 6 Financial Intermediary Compensation 6 The Hillman Advantage Equity Fund Investment Objective 6 Fees and Expenses of the Fund 6 Principal Investment Strategies 7 Principal Risks of Investing in the Fund 9 Performance Information 10 Management 10 Purchase and Sale of Fund Shares 10 Tax Information 11 Financial Intermediary Compensation 11 THE FUNDS 12 Investment Objectives 12 Principal Risks of Investing in the Funds 12 Both Funds 12 Focused Advantage Fund 13 Other Investment Policies and Risks 14 Disclosure of Portfolio Holdings 14 MANAGEMENT OF THE FUNDS 15 The Investment Advisor 15 The Administrator 16 The Transfer Agent 16 The Distributor 16 Additional Information on Expenses 17 INVESTING IN THE FUNDS 18 Minimum Investment 18 Purchase and Redemption Price 18 Purchasing Shares 19 Redeeming Your Shares 21 Purchasing or Redeeming Shares Through a Financial Intermediary 23 Frequent Purchases and Redemptions 23 OTHER IMPORTANT INVESTMENT INFORMATION 26 Dividends, Distributions, and Taxes 26 Financial Highlights 26 Additional Information Back Cover SUMMARY THE HILLMAN FOCUSED ADVANTAGE FUND Investment Objective.The Fund seeks long-term capital appreciation. Fees and Expenses of the Fund.These tables describe the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed On Purchases (as a percentage of offering price) None Redemption Fee (as a % of amount redeemed) None Annual Fund Operating Expenses1 (expenses that you pay each year as a % of the value of your investment) Management Fees 1.00% Distribution and/or Service (12b-1) Fees 0.25% Other Expenses 1.25% Total Annual Fund Operating Expenses 2.50% Fee Waiver and/or Expense Reimbursement2 1.00% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement 1.50% 1.The expense information in the table has been restated to reflect current fees rather than the fees in effect during the previous fiscal year. 2.The Fund’s investment advisor has entered into an Operating Plan with the Fund’s administrator under which it has agreed to make payments to the administrator to the extent that the cost of administering the Fund exceeds the 0.25% of average daily net assets paid by the Fund to the administrator under its consolidated fee arrangement.The agreement continues in effect until October 1, 2011 and may not be terminated prior to that date. Example.This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Portfolio Turnover.The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when the Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 29.79% of the average value of its portfolio. 2 Principal Investment Strategies.In seeking to achieve its objective, the Fund invests primarily in common stocks of U.S. companies which Hillman Capital Management, Inc. (the “Advisor”) believes have qualitative and quantitative competitive advantages, as described below, and have temporarily fallen out of favor for reasons that are considered non-recurring or short-term; whose value is not currently well known; or whose value is not fully recognized by the public.As a matter of investment policy, the Fund will invest so that, under normal circumstances, at least 80% of the value of its total net assets is invested in publicly traded equity securities of various issuers, including common stock, preferred stock, and securities that may be converted into or are exercisable for common or preferred stock.This investment policy may be changed without shareholder approval upon 60-days’ prior notice to shareholders. In selecting investments for the Fund, the Advisor first looks at qualitative measures of a company.Qualitative measures of a company include: · dominance in a particular industry or niche market; · management style and adaptability; · strength of pricing and purchasing power; · barriers to industry competition; · strength of brand or franchise with commensurate brand loyalty; and · quality of products and services. If certain companies meet most or all of the qualitative measures, the Advisor then seeks to identify which of those companies possess certain positive quantitative measures and which of those companies the Advisor feels show superior prospects for growth.The Advisor may make investments without regard to market capitalization.These companies may, in the view of the Advisor, exhibit positive changes such as a promising new product, new distribution strategy, new manufacturing technology, new management team, or new management philosophy.These companies may also be responsible for technological breakthroughs and/or unique solutions to market needs.The quantitative measures of a company include: · price-to-book ratio; · present value of discounted projected cash flows; · balance sheet strength; · price-to-sales ratio; and · price-to-earnings ratio The Advisor allocates a target percentage of total portfolio value to each security it purchases.Under normal market conditions, the Advisor intends to be fully invested in equities with the portfolio comprised of approximately 20 stocks.From time to time, the Fund may also focus the Fund’s assets in securities of one or more particular sectors of the economy and may at times invest more than 25% of the Fund’s net assets in a particular sector, such as the financial, healthcare, retail, and technology sectors.The Advisor may sell a portfolio holding if the Advisor believes that the price of the security is overvalued or to rebalance the security to the Advisor’s targeted percentage of total portfolio value for that security. 3 Principal Risks of Investing in the Fund.An investment in the Fund is subject to investment risks, including the possible loss of some or all of the principal amount invested.There can be no assurance that either of the Fund will be successful in meeting its investment objective.Generally, the Fund will be subject to the following additional risks: · Market Risk.Market risk refers to the possibility that the value of equity securities held by the Fund may decline due to daily fluctuations in the securities markets. · Management Style Risk.Since different types of securities (e.g., large-cap, mid-cap, growth, value, etc.) tend to shift into and out of favor with stock market investors depending on market and economic conditions, the performance of the Fund may be better or worse than the performance of stock funds that focus on other types of stocks or have a broader investment style. · Investment Advisor Risk.The Advisor’s ability to choose suitable investments has a significant impact on the ability of the Fund to achieve their investment objectives. · Non-diversified Status Risk.The Fund is considered a non-diversified fund and therefore can invest a greater portion of its assets in securities of a single issuer or a limited number of issuers than a diversified fund, which may make the Fund more susceptible than a diversified fund to a single adverse economic or political occurrence affecting one or more of these issuers. · Sector Focus Risk.The Fund may, at times, be more heavily invested in certain sectors, which may cause the value of its shares to be especially sensitive to factors and economic risks that specifically affect those sectors and may cause the Fund’s share price to fluctuate more widely than the shares of a mutual fund that invests in a broader range of industries. · Small-cap and Mid-cap Companies Risk.Investing in the securities of small-cap and mid-cap companies generally involves greater risk than investing in larger, more established companies.This greater risk is, in part, attributable to the fact that the securities of these companies usually have more limited marketability and, therefore, may be more volatile and less liquid than securities of larger, more established companies or the market averages in general. Performance Information.The bar chart and table shown below provide an indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual total returns compare to those of a broad-based securities market index.The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future.Updated information on the Fund’s results can be obtained by visiting www.ncfunds.com. 4 Quarterly Returns During This Time Period Highest return for a quarter 28.61% Quarter ended June 30, 2003 Lowest return for a quarter (25.33)% Quarter ended December 31, 2008 Year-to-date return as of most recent quarter 44.57% Quarter ended December 31, 2009 Average Annual Total Returns Period Ended December 31, 2009 Past 1 Year Past 5 Years Since Inception on 12/29/2000 No Load Shares Before taxes After taxes on distributions After taxes on distributions and sale of shares 44.57% 43.97% 28.97% (0.43)% (1.44)% (0.57)% 3.01% 2.41% 2.46% S&P 500 Total Return Index (reflects no deductions for fees and expenses) 26.46% 0.42% 0.00% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown and are not applicable to investors who hold Fund shares through tax-deferred arrangements such as an individual retirement account (IRA) or 401(k) plan. Management.Hillman Capital Management, Inc. is the investment advisor for the Fund.Mark A. Hillman is the Fund’s portfolio manager and the founder and controlling shareholder of Hillman Capital Management, Inc.He has served as the portfolio manager since the Fund’s inception on December 29, 2000. Purchase and Sale of Fund Shares.You can purchase Fund shares directly from the Fund by mail or bank wire.The minimum initial investment is $100,000 and the minimum subsequent investment is $500 ($100 under an automatic investment plan), although the minimums may be waived or reduced in some cases.You can redeem Fund shares directly from the Fund by mail, facsimile, telephone, and bank wire. Purchase and redemption orders by mail should be sent to the Hillman Capital Management Funds, Hillman Focused Advantage Fund, No Load Shares c/o Nottingham Shareholder Services, Post Office Box 4365, Rocky Mount, North Carolina 27803-0365.Redemption orders by facsimile should be transmitted to 252-972-1908.Please call the Fund at 1-800-773-3863 to conduct telephone transactions or to receive wire instructions for bank wire orders.The Fund has also authorized certain broker-dealers to accept purchase and redemption orders on its behalf.Investors who wish to purchase or redeem Fund shares through a broker-dealer should contact the broker-dealer directly. 5 Tax Information.The Fund’s distributions will generally be taxed to you as ordinary income or capital gains, unless you are investing through a tax deferred arrangement, such as a 401(k) plan or an individual retirement account.Distributions on investments made through tax deferred vehicles, such as 401(k) plans or IRAs, may be taxed later upon withdrawal of assets from those accounts. Financial Intermediary Compensation.If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. THE HILLMAN ADVANTAGE EQUITY FUND Investment Objective.The Fund seeks maximum total return through a combination of long-term capital appreciation and current income. Fees and Expenses of the Fund.These tables describe the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed On Purchases (as a percentage of offering price) None Redemption Fee (as a % of amount redeemed) None Annual Fund Operating Expenses1 (expenses that you pay each year as a % of the value of your investment) Management Fees 1.00% Distribution and/or Service (12b-1) Fees 0.25% Other Expenses 1.25% Total Annual Fund Operating Expenses 2.50% Fee Waiver and/or Expense Reimbursement2 1.00% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement 1.50% 1.The expense information in the table has been restated to reflect current fees rather than the fees in effect during the previous fiscal year. 2.The Fund’s investment advisor has entered into an Operating Plan with the Fund’s administrator under which it has agreed to make payments to the administrator to the extent that the cost of administering the Fund exceeds the 0.25% of average daily net assets paid by the Fund to the administrator under its consolidated fee arrangement.The agreement continues in effect until October 1, 2011 and may not be terminated prior to that date. 6 Example.This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Portfolio Turnover.The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when the Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 52.28% of the average value of its portfolio. Principal Investment Strategies.In seeking to achieve its objective, the Fund invests primarily in common stocks of U.S. companies which Hillman Capital Management, Inc. (the “Advisor”) believes have qualitative and quantitative competitive advantages, as described below, and have temporarily fallen out of favor for reasons that are considered non-recurring or short-term; whose value is not currently well known; or whose value is not fully recognized by the public.As a matter of investment policy, the Fund will invest so that, under normal circumstances, at least 80% of the value of its total net assets is invested in publicly traded equity securities of various issuers, including common stock, preferred stock, and securities that may be converted into or are exercisable for common or preferred stock.This investment policy may be changed without shareholder approval upon 60-days’ prior notice to shareholders. In selecting investments for the Fund, the Advisor first looks at qualitative measures of a company.Qualitative measures of a company include: 7 · dominance in a particular industry or niche market; · management style and adaptability; · strength of pricing and purchasing power; · barriers to industry competition; · strength of brand or franchise with commensurate brand loyalty; and · quality of products and services. If certain companies meet most or all of the qualitative measures, the Advisor then seeks to identify which of those companies possess certain positive quantitative measures and which of those companies the Advisor feels show superior prospects for growth.The Advisor may make investments without regard to market capitalization.These companies may, in the view of the Advisor, exhibit positive changes such as a promising new product, new distribution strategy, new manufacturing technology, new management team, or new management philosophy.These companies may also be responsible for technological breakthroughs and/or unique solutions to market needs.The quantitative measures of a company include: 8 · price-to-book ratio; · present value of discounted projected cash flows; · balance sheet strength; · price-to-sales ratio; · price-to-earnings ratio; and · sufficient cash flow to maintain current dividends. The Advisor allocates a target percentage of total portfolio value to each security it purchases.Under normal market conditions, the Advisor intends to be fully invested in equities with the portfolio comprised of approximately 45 stocks.The Advisor may sell a portfolio holding if the Advisor believes that the price of the security is overvalued or to rebalance the security to the Advisor’s targeted percentage of total portfolio value for that security. Principal Risks of Investing in the Fund.An investment in the Fund is subject to investment risks, including the possible loss of some or all of the principal amount invested.There can be no assurance that the Fund will be successful in meeting its investment objective.Generally, the Fund will be subject to the following additional risks: · Market Risk.Market risk refers to the possibility that the value of equity securities held by the Fund may decline due to daily fluctuations in the securities markets. · Management Style Risk.Since different types of securities (e.g., large-cap, mid-cap, growth, value, etc.) tend to shift into and out of favor with stock market investors depending on market and economic conditions, the performance of the Fund may be better or worse than the performance of stock funds that focus on other types of stocks or have a broader investment style. · Investment Advisor Risk.The Advisor’s ability to choose suitable investments has a significant impact on the ability of the Fund to achieve their investment objectives. · Small-cap and Mid-cap Companies Risk.Investing in the securities of small-cap and mid-cap companies generally involves greater risk than investing in larger, more established companies.This greater risk is, in part, attributable to the fact that the securities of these companies usually have more limited marketability and, therefore, may be more volatile and less liquid than securities of larger, more established companies or the market averages in general. 9 Performance Information.The bar chart and table shown below provide an indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual total returns compare to those of a broad-based securities market index.The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future.Updated information on the Fund’s results can be obtained by visiting www.ncfunds.com. Quarterly Returns During This Time Period Highest return for a quarter 20.16% Quarter ended June 30, 2009 Lowest return for a quarter (21.81)% Quarter ended December 31, 2008 Year-to-date return as of most recent quarter 42.64% Quarter ended December 31, 2009 Average Annual Total Returns Period Ended December 31, 2009 Past 1 Year Past 5 Years Since Inception on 12/29/2000 No Load Shares Before taxes After taxes on distributions After taxes on distributions and sale of shares 42.64% 42.19% 27.66% 1.55% 0.71% 1.12% 3.90% 3.19% 3.13% S&P 500 Total Return Index (reflects no deductions for fees and expenses) 26.46% 0.42% 0.00% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown and are not applicable to investors who hold Fund shares through tax-deferred arrangements such as an individual retirement account (IRA) or 401(k) plan. Management.Hillman Capital Management, Inc. is the investment advisor for the Fund.Mark A. Hillman is the Fund’s portfolio manager and the founder and controlling shareholder of Hillman Capital Management, Inc.He has served as the portfolio manager since the Fund’s inception on December 29, 2000. Purchase and Sale of Fund Shares.You can purchase Fund shares directly from the Fund by mail or bank wire.The minimum initial investment is $100,000 and the minimum subsequent investment is $500 ($100 under an automatic investment plan), although the minimums may be waived or reduced in some cases.You can redeem Fund shares directly from the Fund by mail, facsimile, telephone, and bank wire. 10 Purchase and redemption orders by mail should be sent to the Hillman Capital Management Funds, Hillman Advantage Equity Fund, No Load Shares c/o Nottingham Shareholder Services, Post Office Box 4365, Rocky Mount, North Carolina 27803-0365.Redemption orders by facsimile should be transmitted to 252-972-1908.Please call the Fund at 1-800-773-3863 to conduct telephone transactions or to receive wire instructions for bank wire orders.The Fund has also authorized certain broker-dealers to accept purchase and redemption orders on its behalf.Investors who wish to purchase or redeem Fund shares through a broker-dealer should contact the broker-dealer directly. Tax Information.The Fund’s distributions will generally be taxed to you as ordinary income or capital gains, unless you are investing through a tax deferred arrangement, such as a 401(k) plan or an individual retirement account.Distributions on investments made through tax deferred vehicles, such as 401(k) plans or IRAs, may be taxed later upon withdrawal of assets from those accounts. Financial Intermediary Compensation.If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 11 THE FUNDS INVESTMENT OBJECTIVES The Hillman Focused Advantage Fund (“Focused Advantage Fund”) seeks long-term capital appreciation.The Focused Advantage Fund is a non-diversified series of the Hillman Capital Management Investment Trust (“Trust”).The Hillman Advantage Equity Fund (“Advantage Equity Fund”) seeks maximum total return through a combination of long-term capital appreciation and current income.The Advantage Equity Fund is a diversified series of the Trust.The Funds’ investment objectives may be changed without shareholder approval. PRINCIPAL RISKS OF INVESTING IN THE FUNDS Both Funds An investment in the Funds is subject to investment risks, including the possible loss of some or all of the principal amount invested.There can be no assurance that either of the Funds will be successful in meeting its investment objective.Generally, the Funds will be subject to the following additional risks: · Market Risk.Market risk refers to the possibility that the value of equity securities held by the Funds may decline due to daily fluctuations in the securities markets.Stock prices change daily as a result of many factors, including developments affecting the condition of both individual companies and the market in general.The price of a stock may even be affected by factors unrelated to the value or condition of its issuer, such as changes in interest rates, national and international economic and/or political conditions and general equity market conditions.In a declining stock market, prices for all companies (including those in each Fund’s portfolio) may decline regardless of their long-term prospects.The Funds’ performance per share will change daily in response to such factors. · Management Style Risk.Different types of securities tend to shift into and out of favor with stock market investors depending on market and economic conditions.The returns from the types of stocks purchased by the Funds (large-cap, mid-cap, growth, value, etc.) may at times be better or worse than the returns from other types of stocks.Each type of stock tends to go through cycles of performing better or worse than the stock market in general.The performance of the Funds may thus be better or worse than the performance of stock funds that focus on other types of stocks, or that have a broader investment style. · Investment Advisor Risk.The Advisor’s ability to choose suitable investments has a significant impact on the ability of the Funds to achieve their investment objectives. · Small-cap and Mid-cap Companies Risk.Investing in the securities of small-cap and mid-cap companies generally involves greater risk than investing in larger, more established companies.This greater risk is, in part, attributable to the fact that the securities of these companies usually have more limited marketability and, therefore, may be more volatile and less liquid than securities of larger, more established companies or the market averages in general.Because these companies normally have fewer shares outstanding than larger companies, it may be more difficult to buy or sell significant amounts of such shares without an unfavorable impact on prevailing prices.Another risk factor is that these companies often have limited product lines, markets, or financial resources and may lack management depth.These companies are typically subject to greater changes in earnings and business prospects than are larger, more established companies.In addition, these companies may not be well-known to the investing public, may not be followed by the financial press or industry analysts, and may not have institutional ownership.These factors affect the Advisor’s access to information about the companies and the stability of the markets for the companies’ securities.These companies may be more vulnerable than larger companies to adverse business or economic developments; the risk exists that the companies will not succeed; and the prices of the companies’ shares could dramatically decline in value. 12 Focused Advantage Fund In addition to the risks outlined above, which may affect both the Focused Advantage Fund and the Advantage Equity Fund, the Focused Advantage Fund will be subject to additional risks: · Non-diversified Status Risk.The Focused Advantage Fund is considered a non-diversified fund and therefore can invest a greater portion of its assets in securities of a single issuer or a limited number of issuers than a diversified fund.The Focused Advantage Fund may be more susceptible than a diversified fund to a single adverse economic or political occurrence affecting one or more of these issuers, and may experience increased volatility due to its investment in those securities.As a result, changes in the market value of a single issuer could cause greater fluctuation in share price than would occur in a more diversified fund. · Sector Focus Risk.Another area of risk involves the potential focus of the Focused Advantage Fund’s assets in securities of particular sectors.These sectors include the financial sector, healthcare sector, retail sector, and technology sector.Because the Focused Advantage Fund’s investments may, from time to time, be more heavily invested in particular sectors, the value of its shares may be especially sensitive to factors and economic risks that specifically affect those sectors.As a result, the Focused Advantage Fund’s share price may fluctuate more widely than the value of shares of a mutual fund that invests in a broader range of industries.Additionally, some of the sectors in which the Focused Advantage Fund may invest could be subject to greater government regulation than other sectors and, therefore, changes in regulatory policies for those sectors may have a material effect on the value of securities issued by companies in those sectors.The specific risks for each of the sectors in which the Focused Advantage Fund may focus its investments include additional risks as described below: · Financial Sector.Companies in this sector are subject to risks including extensive governmental regulation; decreased profits resulting from changes in interest rates and loan losses, which usually increase in economic downturns; severe price competition; and increased inter-industry consolidation and competition; all of which may adversely affect the value of those holdings. · Healthcare Sector.Companies in this sector are subject to extensive litigation based on product liability and similar claims; dependence on patent protection and expiration of patents; competitive forces that make it difficult to raise prices; long and costly regulatory processes; and product obsolescence; all of which may adversely affect the value of those holdings. 13 · Retail Sector.Companies in this sector may be adversely affected by negative changes in the domestic and international economies, interest rates, competition, consumer confidence, disposable household income, and consumer spending.These companies are also subject to severe competition and changes in demographics and consumer tastes, which may have an adverse effect on the performance of these companies. · Technology Sector.The performance of companies in this sector may be adversely affected due to the intense competition both domestically and internationally; limited product lines, markets, financial resources, or personnel; rapid product obsolescence and frequent new product introduction; dramatic and unpredictable changes in growth rates; and dependence on patent and intellectual property rights. OTHER INVESTMENT POLICIES AND RISKS As a temporary defensive measure in response to adverse market, economic, political, or other conditions or to meet liquidity, redemption, and short-term investing needs, the Funds may, from time to time, determine that market conditions warrant investing in investment-grade bonds, U.S. government securities, repurchase agreements, money market instruments, and, to the extent permitted by applicable law and the Funds’ investment restrictions, shares of other investment companies.Under such circumstances, the Advisor may invest up to 100% of each Fund’s assets in these investments.Since investment companies investing in other investment companies pay management fees and other expenses relating to those investment companies, shareholders of the Funds would indirectly pay both the Fund’s expenses and the expenses relating to those other investment companies with respect to the Fund’s assets invested in such investment companies.To the extent the Funds are invested for temporary defensive purposes, it will not be pursuing and may not achieve its investment objective. An investment in the Funds should not be considered a complete investment program.Where a Fund is an appropriate investment for an investor will depend largely on his/her financial resources and individual investment goals and objectives.Investors who engage in short-term trading and/or other speculative strategies and styles will not find the Funds to be appropriate investment vehicles if they want to invest in the Funds for a short period of time. DISCLOSURE OF PORTFOLIO HOLDINGS The Funds may, from time to time, make available portfolio holdings information, including the complete portfolio holdings as of the end of each calendar month, at the following website, http://www.ncfunds.com.To reach this information, select the link “Fund Search” found in the top right-hand corner of the home page.Search for the Funds using key words such as “Hillman” and then select the link for the Focused Advantage Fund or the Advantage Equity Fund on the Fund Search Results page.Under the section entitled “Portfolio Holdings,” there will be a link to the list of the Fund’s complete portfolio holdings entitled “Click To View.”This information is generally posted to the website within ten days of the end of each calendar month and remains available until new information for the next calendar month is posted.A description of the Funds’ policies and procedures with respect to the disclosure of the Funds’ portfolio securities is available in the Funds’ Statement of Additional Information (“SAI”). 14 MANAGEMENT OF THE FUNDS THE INVESTMENT ADVISOR The Advisor is Hillman Capital Management, Inc., 7501 Wisconsin Avenue, Suite 1100 E, Bethesda, Maryland 20814.The Advisor serves in that capacity pursuant to an investment advisory contract with the Trust on behalf of the Funds.The Advisor is registered as an investment advisor with the Securities and Exchange Commission (“SEC”) under the Investment Advisers Act of 1940, as amended.Subject to the authority of the Board of Trustees of the Trust (“Trustees”), the Advisor provides guidance and policy direction in connection with its daily management of the Funds’ assets.The Advisor manages the investment and reinvestment of the Funds’ assets.The Advisor is also responsible for the selection of broker-dealers through which the Funds execute portfolio transactions, subject to the brokerage policies established by the Trustees, and it provides certain executive personnel to the Funds. The Advisor has served as a registered investment advisor to the Funds since their inception.The executives and members of the advisory staff of the Advisor also have extensive experience in other capacities in managing investments for clients including individuals, corporations, non-taxable entities, and other business and private accounts since the firm was founded in 1998.As of December 31, 2009, the Advisor had approximately $522 million in assets under management. The Funds are managed primarily by Mark A. Hillman, who has overall responsibility for the day-to-day management of the Funds’ portfolios and has managed the Funds since their inception.Mr. Hillman is the founder and controlling shareholder of the Advisor.Mr. Hillman has served as President of the Advisor since 1998.The Funds’ SAI provides additional information about the portfolio manager’s compensation, other accounts managed by the portfolio manager, and the portfolio manager’s ownership of securities in the Funds. The Advisor’s Compensation.As full compensation for the investment advisory services provided to the Funds, the Advisor receives monthly compensation based on each Fund’s average daily net assets at the annual rate of 1.00%.During the Funds’ most recent fiscal year ending September 30, 2009, the Advisor received $0 in advisory fees from the Advantage Equity Fund and $6,845 from the Focused Advantage Fund after voluntarily waiving $99,130 and $165,499 in advisory fees from the Funds, respectively. Disclosure Regarding Approval of the Investment Advisory Contract.A discussion regarding the Trustees’ basis for approving the renewal of the investment advisory contract for the Funds is available in the Funds’ semi-annual report for the period ending March 31st of each year.You may obtain a copy of the semi-annual report, free of charge, upon request to the Funds. Brokerage Practices.In selecting brokers and dealers to execute portfolio transactions, the Advisor may consider research and brokerage services furnished to the Advisor or its affiliates.The Advisor may not consider sales of shares of the Funds as a factor in the selection of brokers and dealers, but may place portfolio transactions with brokers and dealers that promote or sell the Funds’ shares so long as such transactions are done in accordance with the policies and procedures established by the Trustees that are designed to ensure that the selection is based on the quality of execution and not on sales efforts. 15 When placing portfolio transactions with a broker or dealer, the Advisor may aggregate securities to be sold or purchased for the Funds with those to be sold or purchased for other advisory accounts managed by the Advisor.In aggregating such securities, the Advisor will average the transaction as to price and will allocate available investments in a manner that the Advisor believes to be fair and reasonable to the Funds and such other advisory accounts.An aggregated order will generally be allocated on a pro rata basis among all participating accounts, based on the relative dollar values of the participating accounts, or using any other method deemed to be fair and reasonable to the Funds and the participating accounts, with any exceptions to such methods involving the Trust being reported by the Advisor to the Trustees. THE ADMINISTRATOR The Nottingham Company (“Administrator”) assists the Trust in the performance of its administrative responsibilities to the Funds, coordinates and pays for the services of each vendor and the operating expense to the Funds (with the exception of registration and filing fees), and provides the Funds with certain administrative, fund accounting, and compliance services.As part of its services and fee agreement, the Administrator pays expenses not assumed by the Advisor, including, without limitation: the fees and expenses of independent accountants and legal counsel; the costs of printing and mailing to shareholders annual and semi-annual reports, proxy statements, prospectuses, statements of additional information and supplements thereto; the costs of printing registration statements; bank transaction charges and custodian fees; any proxy solicitors’ fees and expenses; filing fees; any federal, state, or local income or other taxes; any interest; any membership fees of the Investment Company Institute and similar organizations; and fidelity bond and Trustees’ liability insurance premiums. THE TRANSFER AGENT Nottingham Shareholder Services, LLC (“Transfer Agent”) serves as the transfer agent and dividend-disbursing agent of the Funds.As indicated later in the section of this Prospectus entitled “Investing in the Funds,” the Transfer Agent will handle your orders to purchase and redeem shares of the Funds and will disburse dividends paid by the Funds. THE DISTRIBUTOR Capital Investment Group, Inc. (“Distributor”) is the principal underwriter and distributor of the Funds’ shares and serves as the Funds’ exclusive agent for the distribution of the Funds’ shares.The Distributor may sell the Funds’ shares to or through qualified securities dealers or others. Distribution Plans.Each of the Funds has adopted a distribution plan in accordance with Rule 12b-1 under the Investment Company Act of 1940, as amended (“1940 Act”) (“Distribution Plans”).The Distribution Plans provide that each of the Funds will compensate the Distributor with assets attributable to the No Load Shares for activities primarily intended to result in the sale of those shares or the servicing of those shares, including to compensate entities for providing distribution and shareholder servicing with respect to those shares (this compensation is commonly referred to as “12b-1 fees”).Pursuant to the Distribution Plans, each of the Funds may annually pay the Distributor up to 0.25% of the average daily net assets attributable to its No Load Shares.Because the 12b-1 fees are paid out of the Funds’ assets on an on-going basis, these fees, over time, will increase the cost of your investment and may cost you more than paying other types of sales loads. 16 ADDITIONAL INFORMATION ON EXPENSES The Funds will be separately responsible for any extraordinary expenses, such as indemnification payments or damages awarded in litigation or settlements made.All general Trust expenses are allocated among and charged to the assets of each separate series of the Trust (if any), on a basis that the Trustees deem fair and equitable, which may be on the basis of relative net assets of each series or the nature of the services performed and relative applicability to each series.The Funds do not anticipate any such expenses to be allocated to the Funds in the current fiscal year. 17 INVESTING IN THE FUNDS MINIMUM INVESTMENT The No Load Shares are sold and redeemed at net asset value.No Load Shares may be purchased by any account managed by the Advisor and any other financial intermediaries or broker-dealers authorized to sell No Load Shares in the Funds.The minimum initial investment for purchasing No Load Shares is $100,000 and the minimum additional investment is $500 ($100 for those participating in an automatic investment plan).The Funds may, in the Advisor’s sole discretion, waive the minimum investment required for No Load Shares for certain categories of investors.These categories include the following: (i) persons who invest in the Funds directly (i.e., not through any financial intermediary); (ii) persons who invest through either fee-based platform services programs or mutual fund “supermarket” programs of certain broker-dealers and other financial intermediaries; (iii) Trustees and officers of the Funds; (iv) clients of the Advisor; (v) employees of the Advisor (and their immediate family); (vi) persons who were invested in the Funds prior to July 10, 2006 (and their immediate family); and (vii) persons who invest through employee benefit plans subject to the Employee Retirement Income Security Act of 1974, as amended. The fees and expenses of the No Load Shares are lower than the fees and expenses associated with Class A, B, and C Shares of the Funds.This lower fee structure for No Load Shares is a result of separate arrangements for shareholder and distribution services and is not the result of any difference in amounts charged by the Advisor for investment advisory services.Investors should note that different fees and expenses among classes of shares of the Fund may affect investment performance of those shares. PURCHASE AND REDEMPTION PRICE Determining a Fund’s Net Asset Value.The price at which you purchase or redeem shares is based on the next calculation of net asset value after an order is received, subject to the order being accepted by the Funds in good form.An order is considered to be in good form if it includes a complete and accurate application and payment in full of the purchase amount.A Fund’s net asset value per share is calculated by dividing the value of the Fund’s total assets, less liabilities (including Fund expenses, which are accrued daily), by the total number of outstanding shares of that Fund.The net asset value per share of each of the Funds is normally determined at the time regular trading closes on the New York Stock Exchange (“NYSE”), currently 4:00 p.m. Eastern time, Monday through Friday, except when the NYSE closes earlier.The Funds do not calculate net asset value on business holidays when the NYSE is closed. The pricing and valuation of portfolio securities is determined in good faith in accordance with procedures established by, and under the direction of, the Trustees.In determining the value of the Fund’s total assets, portfolio securities are generally valued at their market value by quotations from the primary market in which they are traded.Instruments with maturities of 60 days or less are valued at amortized cost, which approximates market value.The Funds normally use third party pricing services to obtain market quotations.Securities and assets for which representative market quotations are not readily available or which cannot be accurately valued using the Funds’ normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Trustees.Fair value pricing may be used, for example, in situations where (i) a portfolio security is so thinly traded that there have been no transactions for that security over an extended period of time; (ii) the exchange on which the portfolio security is principally traded closes early; or (iii) trading of the portfolio security is halted during the day and does not resume prior to the Funds’ net asset value calculation.Pursuant to policies adopted by the Trustees, the Advisor consults with the Administrator on a regular basis regarding the need for fair value pricing.The Advisor is responsible for notifying the Trustees (or the Trust’s Fair Value Committee) when it believes that fair value pricing is required for a particular security.The Funds’ policies regarding fair value 18 pricing are intended to result in a calculation of the Funds’ net asset value that fairly reflects portfolio security values as of the time of pricing.A portfolio security’s “fair value” price may differ from the price next available using the Funds’ normal pricing procedures.If such fair value price differs from the price that would have been determined using the Funds’ normal pricing procedures, a shareholder may receive more or less proceeds or shares from redemptions or purchases of Fund shares, respectively, than a shareholder would have otherwise received if the security were priced using the Funds’ normal pricing procedures.The performance of the Funds may also be affected if a portfolio security’s fair value price were to differ from the security’s price using the Funds’ normal pricing procedures.The Funds may also not be able to receive the portfolio security’s fair value if the Funds should sell the security.To the extent the Funds invest in other open-end investment companies that are registered under the 1940 Act, the Funds’ net asset value calculations are based upon the net asset value reported by such registered open-end investment companies, and the prospectuses for these companies explain the circumstances under which they will use fair value pricing and the effects of using fair value pricing.The Trustees monitor and evaluate the Funds’ use of fair value pricing, and periodically review the results of any fair valuation under the Funds’ policies. Other Matters.Purchases and redemptions of shares of the same class by the same shareholder on the same day will be netted for each of the Funds.All redemption requests will be processed and payment with respect thereto will normally be made within 7 days after tender.Each of the Funds may suspend redemption, if permitted by the 1940 Act, for any period during which the NYSE is closed or during which trading is restricted by the SEC or if the SEC declares that an emergency exists.Redemptions may also be suspended during other periods permitted by the SEC for the protection of each of the Funds’ shareholders.During drastic economic and market changes, telephone redemption privileges may be difficult to implement. PURCHASING SHARES You can make purchases directly from the Funds by mail or bank wire.The Funds have also authorized one or more brokers to accept purchase and redemption orders on its behalf and such brokers are authorized to designate intermediaries to accept orders on behalf of each Fund.Such orders will be deemed to have been received by the Funds when an authorized broker, or broker-authorized designee, receives the order, subject to the order being accepted by the Funds in good form.The orders will be priced at the particular fund’s net asset value next computed after the orders are received by the authorized broker, or broker-authorized designee.Investors may also be charged a fee by a broker or agent if shares are purchased through a broker or agent. Regular Mail Orders.Payment for shares must be made by check from a U.S. financial institution and payable in U.S. dollars.Cash, money orders, and traveler’s checks will not be accepted by the Funds.If checks are returned due to insufficient funds or other reasons, your purchase will be canceled.You will also be responsible for any losses or expenses incurred by the Fund, Administrator, or Transfer Agent.The particular Fund(s) will charge a $35 fee and may redeem shares of the Fund(s) owned by the purchaser or another identically registered account in another series of the Trust to recover any such losses. For regular mail orders, please complete a Fund Shares Application and mail it, along with your check made payable to the applicable Fund, to: Hillman Capital Management Funds No Load Shares c/o Nottingham Shareholder Services 116 South Franklin Street Post Office Box 4365 Rocky Mount, North Carolina 27803-0365 Please remember to add a reference to the applicable Fund to your check to ensure proper credit to your account.The application must contain your Social Security Number (“SSN”) or Taxpayer Identification Number (“TIN”).If you have applied for a SSN or TIN prior to completing your account application but you have not received your number, please indicate this on the application and include a copy of the form applying for the SSN or TIN.Taxes are not withheld from distributions to U.S. investors if certain IRS requirements regarding the SSN and TIN are met. By sending your check to the Funds, please be aware that you are authorizing the Funds to make a one-time electronic debit from your account at the financial institution indicated on your check.Your bank account will be debited as early as the same day the Funds receive your payment in the amount of your check.Your original check will be destroyed once processed, and you will not receive your canceled check back.If the Funds cannot post the transaction electronically, you authorize the Funds to present an image copy of your check for payment. Bank Wire Purchases.Purchases may also be made through bank wire orders.To establish a new account or add to an existing account by wire, please call the Funds at 1-800-773-3863 for wire instructions and to advise the Funds of the investment, dollar amount, and the account identification number. Additional Investments.You may also add to your account by mail or wire at any time by purchasing shares at the then current public offering price.The minimum additional investment is $500.Before adding funds by bank wire, please call the Funds at 1-800-773-3863 for wire instructions and to advise the Funds of the investment, dollar amount, and the account identification number.Mail orders should include, if possible, the “Invest by Mail” stub that is attached to your confirmation statement.Otherwise, please identify your account in a letter accompanying your purchase payment. Purchases In Kind.You may, if the Advisor approves, purchase shares of the Funds with securities that are eligible for purchase by the Funds (consistent with that particular Fund’s investment restrictions, policies, and goal) and that have a value that is readily ascertainable in accordance with the particular Fund’s valuation policies.To ascertain whether your securities will qualify to be accepted as a purchase in kind for a particular Fund, please contact the Advisor at 1-800-773-3863.If accepted, the securities will be valued using the same criteria and methods for valuing securities to compute that particular Fund’s net asset value. 19 Automatic Investment Plan.The automatic investment plan enables shareholders to make regular monthly or quarterly investments in shares through automatic charges to their checking account.With shareholder authorization and bank approval, the respective Fund will automatically charge the shareholder’s checking account for the amount specified ($100 minimum), which will be automatically invested in shares at the public offering price on or about the 21st day of the month.The shareholder may change the amount of the investment or discontinue the plan at any time by writing the appropriate Fund. Exchange Feature.You may exchange No Load Shares of any of the Hillman Capital Management Funds for No Load Shares of any other series of the Trust advised by the Advisor and offered for sale in the state in which you reside.Shares may be exchanged for shares of any other series of the Trust at the net asset value.Prior to making an investment decision or giving us your instructions to exchange shares, please read the prospectus for the series in which you wish to invest. The Trustees reserve the right to suspend, terminate, or amend the terms of the exchange privilege upon prior written notice to the shareholders. Stock Certificates.The Funds normally do not issue stock certificates.Evidence of ownership of shares is provided through entry in each Fund’s share registry.Investors will receive periodic account statements (and, where applicable, purchase confirmations) that will show the number of shares owned. Important Information about Procedures for Opening a New Account.Under the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT Act of 2001), the Funds are required to obtain, verify, and record information to enable the Funds to form a reasonable belief as to the identity of each customer who opens an account.Consequently, when an investor opens an account, the appropriate Fund(s) will ask for the investor’s name, street address, date of birth (for an individual), social security or other tax identification number (or proof that the investor has filed for such a number), and other information that will allow a Fund to identify the investor.A Fund may also ask to see the investor’s driver’s license or other identifying documents.An investor’s account application will not be considered “complete” and, therefore, an account will not be opened and the investor’s money will not be invested until the Fund receives this required information.If after opening the investor’s account, the Fund is unable to verify the investor’s identity after reasonable efforts, as determined by the Fund in its sole discretion, the Fund may (i) restrict redemptions and further investments until the investor’s identity is verified; and (ii) close the investor’s account without notice and return the investor’s redemption proceeds to the investor.If the Fund closes an investor’s account because the Fund was unable to verify the investor’s identity, the Fund will value the account in accordance with the Fund’s next net asset value calculated after the investor’s account is closed.In that case, the investor’s redemption proceeds may be worth more or less than the investor’s original investment.The Fund will not be responsible for any losses incurred due to the Fund’s inability to verify the identity of any investor opening an account. 20 REDEEMING YOUR SHARES Regular Mail Redemptions.Regular mail redemption requests should be addressed to: Hillman Capital Management Funds No Load Shares c/o Nottingham Shareholder Services 116 South Franklin Street Post Office Box 4365 Rocky Mount, North Carolina 27803-0365 Regular mail redemption requests should include the following: Your letter of instruction specifying the applicable Fund, class of shares, account number, and number of shares (or the dollar amount) to be redeemed.This request must be signed by all registered shareholders in the exact names in which they are registered; Any required signature guarantees (see “Signature Guarantees” below); and Other supporting legal documents, if required in the case of estates, trusts, guardianships, custodianships, corporations, partnerships, pension or profit sharing plans, and other entities. Your redemption proceeds normally will be sent to you within 7 days after receipt of your redemption request.The Funds may delay forwarding a redemption check for recently purchased shares while the Funds determine whether the purchase payment will be honored.Such delay (which may take up to 15 days from the date of purchase) may be reduced or avoided if the purchase is made by certified check or wire transfer.In all cases, the net asset value next determined after receipt of the request for redemption will be used in processing the redemption request. Telephone and Bank Wire Redemptions.Unless you decline the telephone transaction privileges on your account application, you may redeem shares of the Funds by telephone.You may also redeem shares by bank wire under certain limited conditions.Each of the Funds will redeem shares in this manner when so requested by the shareholder only if the shareholder confirms redemption instructions in writing, using the instructions above. Each of the Funds may rely upon confirmation of redemption requests transmitted via facsimile (FAX# 252-972-1908).The confirmation instructions must include the following: Name of Fund and class of shares; Shareholder(s) name and account number; Number of shares or dollar amount to be redeemed; Instructions for transmittal of redemption proceeds to the shareholder; and Shareholder signature(s) as it/they appear(s) on the application then on file with the Funds. Redemption proceeds will not be distributed until written confirmation of the redemption request is received, per the instructions above.You can choose to have redemption proceeds mailed to you at your address of record, your financial institution, or to any other authorized person, or you can have the proceeds sent by wire transfer to your financial institution ($5,000 minimum).Redemption proceeds cannot be wired on days in which your financial institution is not open for business.You can change your redemption instructions anytime you wish by filing a letter including your new redemption instructions with the Funds.See “Signature Guarantees” below. 21 Each of the Funds, in its discretion, may choose to pass through to redeeming shareholders any charges imposed by the Funds’ custodian for wire redemptions.If this cost is passed through to redeeming shareholders by the Funds, the charge will be deducted automatically from your account by redemption of shares in your account.Your bank or brokerage firm may also impose a charge for processing the wire.If wire transfer of funds is impossible or impractical, the redemption proceeds will be sent by regular mail to the designated account. You may redeem shares, subject to the procedures outlined above, by calling the Funds at 1-800-773-3863.Redemption proceeds will only be sent to the financial institution account or person named in your Fund Shares Application currently on file with the Funds.Telephone redemption privileges authorize the Funds to act on telephone instructions from any person representing himself or herself to be the investor and reasonably believed by the Funds to be genuine.Each of the Funds will employ reasonable procedures, such as requiring a form of personal identification, to confirm that instructions are genuine.The Funds will not be liable for any losses due to fraudulent or unauthorized instructions.The Funds will also not be liable for following telephone instructions reasonably believed to be genuine. Systematic Withdrawal Plan.A shareholder who owns shares of one or more of the Funds valued at $10,000 or more at the current offering price may establish a systematic withdrawal plan to receive a monthly or quarterly check in a stated amount (not less than $100).Each month or quarter, as specified, the particular Fund(s) will automatically redeem sufficient shares from your account to meet the specified withdrawal amount.The shareholder may establish this service whether dividends and distributions are reinvested in shares of the Funds or paid in cash.Call or write the Funds for an application form. Minimum Account Size.The Trustees reserve the right to redeem involuntarily any account having a net asset value of less than $5,000 (due to redemptions, exchanges, or transfers, and not due to market action) upon 30-days’ prior written notice.If the shareholder brings his account net asset value up to at least $5,000 during the notice period, the account will not be redeemed.Redemptions from retirement accounts may be subject to federal income tax. Redemptions In Kind.The Funds do not intend, under normal circumstances, to redeem their shares by payment in kind.It is possible, however, that conditions may arise in the future which would, in the opinion of the Trustees, make it undesirable for a Fund to pay for all redemptions in cash.In such cases, the Trustees may authorize payment to be made in readily marketable portfolio securities of a Fund.Securities delivered in payment of redemptions would be valued at the same value assigned to them in computing the Funds’ net asset value per share.Shareholders receiving them would incur brokerage costs when these securities are sold.An irrevocable election has been filed under Rule 18f-1 of the 1940 Act, wherein each Fund committed itself to pay redemptions in cash, rather than in kind, to any share­holder of record of that Fund who redeems during any 90-day period, the lesser of (i) $250,000 or (ii) 1% of the Fund’s net asset value at the beginning of such period. Signature Guarantees.To protect your account and the Funds from fraud, signature guarantees may be required to be sure that you are the person who has authorized a change in registration or standing instructions for your account.Signature guarantees are generally required for (i)change of registration requests; (ii) requests to establish or to change exchange privileges or telephone and bank wire redemption service other than through your initial account application; (iii) transactions where proceeds from 22 redemptions, dividends, or distributions are sent to an address or financial institution differing from the address or financial institution of record; and (iv) redemption requests in excess of $50,000.Signature guarantees are acceptable from a member bank of the Federal Reserve System, a savings and loan institution, credit union (if authorized under state law), registered broker-dealer, securities exchange, or association clearing agency and must appear on the written request for change of registration, establishment or change in exchange privileges, or redemption request. Miscellaneous.The Funds reserves the right to (i) refuse to accept any request to purchase shares of the Funds for any reason; (ii) suspend any redemption request involving recently purchased shares until the check for the recently purchased shares has cleared; or (iii) suspend their offering of shares at any time. PURCHASING OR REDEEMING SHARES THROUGH A FINANCIAL INTERMEDIARY You may purchase or redeem shares of the Funds through an authorized financial intermediary (such as a financial planner or advisor).To purchase or redeem shares based upon the net asset value of any given day, your financial intermediary must receive your order before the close of regular trading on the NYSE that day.Your financial intermediary is responsible for transmitting all purchase and redemption requests, investment information, documentation, and money to the Funds on time.Your financial intermediary may charge additional transaction fees for its services. Certain financial intermediaries may have agreements with the Funds that allow them to enter confirmed purchase and redemption orders on behalf of clients and customers.Under this arrangement, the financial intermediary must send your payment to the Funds by the time the Funds price their shares on the following business day. The Funds are not responsible for ensuring that a financial intermediary carries out its obligations.You should look to the financial intermediary through whom you wish to invest for specific instructions on how to purchase or redeem shares of the Funds. FREQUENT PURCHASES AND REDEMPTIONS Frequent purchases and redemptions (“Frequent Trading”) of shares of the Funds may present a number of risks to other shareholders of the Funds.These risks may include, among other things, dilution in the value of shares of the Funds held by long-term shareholders, interference with the efficient management by the Advisor of the Funds’ portfolio holdings, and increased brokerage and administration costs.Due to the potential of a thin market for the Funds’ portfolio securities, as well as overall adverse market, economic, political, or other conditions affecting the sale price of portfolio securities, the Funds could face untimely losses as a result of having to sell portfolio securities prematurely to meet redemptions.Current shareholders of the Funds may face unfavorable 23 impacts as portfolio securities concentrated in certain sectors may be more volatile than investments across broader ranges of industries.Sector-specific market or economic developments may make it more difficult to sell a significant amount of shares at favorable prices to meet redemptions.Frequent Trading may also increase portfolio turnover which may result in increased capital gains taxes for shareholders of the Funds.These capital gains could include short-term capital gains taxed at ordinary income tax rates. The Trustees have adopted a policy that is intended to identify and discourage Frequent Trading by shareholders of the Funds.Under the Funds’ policy, the Advisor has the discretion to refuse to accept further purchase and/or exchange orders from an investor if the Advisor believes the investor has a pattern of Frequent Trading that the Advisor considers not to be in the best interests of the other shareholders.To assist the Advisor in identifying possible Frequent Trading patterns, the Transfer Agent provides a daily record of each Fund’s shareholder trades to the Advisor.The Transfer Agent also assists the Advisor in monitoring and testing shareholder purchase and redemption orders for possible incidents of Frequent Trading.Under the Funds’ policy regarding Frequent Trading, the Funds intend to limit investments from investor accounts that purchase and redeem shares over a period of less than ten days in which (i) the redemption amount is within ten percent of the previous purchase amount(s); (ii) the redemption amount is greater than $10,000; and (iii) two or more such redemptions occur during a 60 calendar day period.In the event such a purchase and redemption pattern occurs, an investor account and any other account with the same taxpayer identification number will be precluded from investing in that Fund (including investments that are part of an exchange transaction) for at least 30 calendar days after the redemption transaction. This policy is intended to apply uniformly, except that the Funds may not be able to identify or determine that a specific purchase and/or redemption is part of a pattern of Frequent Trading or that a specific investor is engaged in Frequent Trading, particularly with respect to transactions made through accounts such as omnibus accounts or accounts opened through third-party financial intermediaries such as broker-dealers and banks (“Intermediary Accounts”).Therefore, this policy is not applied to omnibus accounts or Intermediary Accounts.Omnibus account arrangements permit multiple investors to aggregate their respective share ownership positions and to purchase, redeem, and exchange shares of a Fund without the identity of the particular shareholders being known to the Fund.Like omnibus accounts, Intermediary Accounts normally permit investors to purchase, redeem, and exchange shares of a Fund without the identity of the underlying shareholder being known to the Fund.Accordingly, the ability of the Funds to monitor and detect Frequent Trading through omnibus accounts and Intermediary Accounts would be very limited, and there would be no guarantee that the Funds could identify shareholders who might be engaging in Frequent Trading through such accounts or curtail such trading.The policy will also not apply if the Advisor determines that a purchase and redemption pattern is not a Frequent Trading pattern intended to respond to short-term fluctuations in the securities markets, such as inadvertent errors that result in frequent purchases and redemptions.Inadvertent errors shall include purchases and/or redemptions made unintentionally or by mistake (e.g., where an investor unintentionally or mistakenly invests in a Fund and redeems immediately after recognizing the error).The investor shall have the burden of proving to the sole satisfaction of the Advisor that a frequent purchase and redemption pattern was a result of an inadvertent error.In such a case, the Advisor may choose to accept further purchase and/or exchange orders for such investor account. 24 Intermediaries may apply frequent trading policies that differ from those described in this Prospectus.In you invest with the Funds through an intermediary, please read that firm’s program materials carefully to learn of any rules or fees that may apply. Although the Funds have taken steps to discourage Frequent Trading of the Funds’ shares, there is no guarantee that such trading will not occur. 25 OTHER IMPORTANT INVESTMENT INFORMATION DIVIDENDS, DISTRIBUTIONS, AND TAXES The following information is meant as a general summary for U.S. taxpayers.Additional tax information appears in the SAI.Shareholders should rely on their own tax advisors for advice about the particular federal, state, and local tax consequences of investing in the Fund. The Funds will distribute most of their income and realized gains to their shareholders every year.Dividends paid by the Funds derived from net investment income, if any, will generally be paid monthly or quarterly and capital gains distributions, if any, will be made at least annually.Shareholders may elect to take dividends from net investment income or capital gains distributions, if any, in cash or reinvest them in additional Fund shares.Although the Funds will not be taxed on amounts they distribute, shareholders will generally be taxed on distributions, regardless of whether distributions are paid by the Funds in cash or are reinvested in additional Fund shares.Such Distributions may be taxed as ordinary income or capital gains (which may be taxable at different rates depending on the length of time the Funds gold their assets).Distributions may be subject to state and local taxes, as well as federal taxes. In general, a shareholder who sells or redeems shares will realize a capital gain or loss, which will be long-term or short-term, depending upon the shareholder’s holding period for the Fund shares.An exchange of shares may be treated as a sale and any gain may be subject to tax. As with all mutual funds, a Fund may be required to withhold U.S. federal income tax at the fourth lowest rate for taxpayers filing as unmarried individuals (presently 28% for 2010) for all taxable distributions payable to shareholders who fail to provide a Fund with their correct taxpayer identification numbers or to make required certifications, or who have been notified by the IRS that they are subject to backup withholding.Backup withholding is not an additional tax; rather, it is a way in which the IRS ensures it will collect taxes otherwise due.Any amounts withheld may be credited against a shareholder’s U.S. federal income tax liability. Shareholders should consult with their own tax advisors to ensure that distributions and sale of Fund shares are treated appropriately on their income tax returns. FINANCIAL HIGHLIGHTS The financial highlights tables on the following pages are intended to help you understand the financial performance of each Fund’s No Load Shares for the last five fiscal years.Certain information reflects financial results for a single Fund share.The total returns in the tables represent the rate that an investor would have earned or lost on an investment in the Funds (assuming reinvestment of all dividends and distributions).The financial data included in the tables below have been derived from audited financial statements of the Funds.The financial data in the tables for each fiscal year have been audited by BBD, LLP, an independent registered public accounting firm, whose report covering such years is incorporated by reference into the SAI.This information should be read in conjunction with the Funds’ latest audited annual financial statements and notes thereto, which are also incorporated by reference into the SAI, copies of which may be obtained at no charge by calling the Funds.Further information about the performance of the Funds is contained in the Annual Reports of the Funds, copies of which may also be obtained at no charge by calling the Funds at 1-800-773-3863. 26 FOCUSED ADVANTAGE FUND – NO LOAD SHARES (For a Share Outstanding Throughout each Period) Year ended September 30, Year ended September 30, Year ended September 30, Year ended September 30, Year ended September 30, Net asset value, beginning of year Income (Loss) from investment operations Net investment income Net realized and unrealized (loss) gain on securities Total from investment operations . Less distributions: Dividends (from net investment income) Distributions (from capital gains) Total distributions . Net asset value, end of year Total return* 0.43 % (32.96)% 13.81 % 7.15 % 24.69 % Ratios/supplemental data Net assets, end of year (in thousands) Average net assets for the year (in thousands) Ratio of gross expenses to average net assets** Ratio of net expenses to average net assets** 2.89 % 1.45 % 1.74 % 1.48 % 1.71 % 1.48 % 1.62 % 1.53 % 1.89 % 1.75 % Ratio of net investment income to average net assets 1.29 % 0.98 % 0.60 % 0.57 % 0.02 % Portfolio turnover rate 29.79 % 47.31 % 37.86 % 43.27 % 39.94 % *Includes adjustments in accordance with accounting principles generally accepted in the United States and, consequently, the net asset value for financial reporting purposes and the returns based upon those net asset values may differ from the net asset values and returns for shareholder transactions. ** The expense ratios listed reflect total expenses prior to any waivers and reimbursements (gross expense ratio) and after any waivers and reimbursements (net expense ratio). 27 ADVANTAGE EQUITY FUND – NO LOAD SHARES (For a Share Outstanding Throughout each Period) Year ended September 30, Year ended September 30, Year ended September 30, Year ended September 30, Year ended September 30, Net asset value, beginning of year Income (Loss) from investment operations Net investment income Net realized and unrealized (loss) gain on securities Total from investment operations Less distributions: Dividends (from net investment income) Distributions (from capital gains) Total distributions Net asset value, end of year Total return* 2.96 % (25.05) % 11.99 % 10.41 % 13.02 % Ratios/supplemental data Net assets, end of year (in thousands) Average net assets for the year (in thousands) Ratio of gross expenses to average net assets** Ratio of net expenses to average net assets** 3.78 % 1.45 % 2.66 % 1.48 % 2.40 % 1.49 % 2.11 % 1.61 % 2.18 % 1.75 % Ratio of net investment income to average net assets 1.10 % 0.86 % 0.51 % 0.67 % 0.81 % Portfolio turnover rate 52.28 % 33.61 % 12.18 % 38.18 % 12.11 % *Includes adjustments in accordance with accounting principles generally accepted in the United States and, consequently, the net asset value for financial reporting purposes and the returns based upon those net asset values may differ from the net asset values and returns for shareholder transactions. ** The expense ratios listed reflect total expenses prior to any waivers and reimbursements (gross expense ratio) and after any waivers and reimbursements (net expense ratio). 28 ADDITIONAL INFORMATION HILLMAN CAPITAL MANAGEMENT FUNDS NO LOAD SHARES Additional information about the Funds is available in the Funds’ SAI, which is incorporated by reference into this Prospectus.Additional information about the Funds’ investments is also available in the Funds’ Annual and Semi-annual Reports to shareholders.The Funds’ Annual Reports include a discussion of market conditions and investment strategies that significantly affected the Funds’ performance during their last fiscal year. The SAI and the Annual and Semi-annual Reports are available free of charge on the Funds’ website listed below and upon request (you may also request other information about the Funds or make shareholder inquiries) as follows: By telephone: 1-800-773-3863 By mail: Hillman Capital Management Funds No Load Shares c/o Nottingham Shareholder Services 116 South Franklin Street Post Office Box 4365 Rocky Mount, North Carolina 27803-0365 By e-mail: info@ncfunds.com On the Internet: www.hillmancapital.com Information about the Funds (including the SAI) can also be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C.Inquiries on the operations of the public reference room may be made by calling the SEC at 1-202-551-8090.Reports and other information about the Funds are available on the EDGAR Database on the SEC’s Internet site at http://www.sec.gov, and copies of this information may be obtained, upon payment of a duplicating fee, by electronic request at the following e-mail address: publicinfo@sec.gov, or by writing the SEC’s Public Reference Section, Washington, D.C. 20549-1520. Investment Company Act file number 811-10085 The Hillman Focused Advantage Fund Class A Shares – CUSIP Number 43162P306, NASDAQ Symbol HCFAX Class C Shares – CUSIP Number 43162P504, NASDAQ Symbol HCFCX The Hillman Advantage Equity Fund Class A Shares – CUSIP Number 43162P603, NASDAQ Symbol HAEAX Class C Shares – CUSIP Number 43162P801, NASDAQ Symbol HAECX HILLMAN CAPITAL MANAGEMENT FUNDS Each a series of the Hillman Capital Management Investment Trust CLASS A SHARES CLASS C SHARES PROSPECTUS October 1, 2010 The Hillman Focused Advantage Fund seeks long-term capital appreciation.The Hillman Advantage Equity Fund seeks maximum total return consisting of long-term capital appreciation and current income.This prospectus relates to the Class A Shares and Class C Shares offered by the Funds.The Funds also offer an additional class of shares, No Load Shares, in a separate prospectus. Investment Advisor Hillman Capital Management, Inc. 7501 Wisconsin Avenue, Suite 1100 E Bethesda, Maryland 20814 www.hillmancapital.com 1-800-773-3863 The Securities and Exchange Commission has not approved or disapproved the securities being offered by this prospectus or determined whether this prospectus is accurate and complete.Any representation to the contrary is a criminal offense. Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution.Shares are not insured by the FDIC, Federal Reserve Board, or any other agency and are subject to investment risks including possible loss of principal amount invested.Neither the Funds nor the Funds’ distributor is a bank.You should read the prospectus carefully before you invest or send money. TABLE OF CONTENTS Page SUMMARY 2 The Hillman Focused Advantage Fund Investment Objective 2 Fees and Expenses of the Fund 2 Principal Investment Strategies 3 Principal Risks of Investing in the Fund 4 Performance Information 4 Management 5 Purchase and Sale of Fund Shares 5 Tax Information 6 Financial Intermediary Compensation 6 The Hillman Advantage Equity Fund Investment Objective 6 Fees and Expenses of the Fund 6 Principal Investment Strategies 7 Principal Risks of Investing in the Fund 8 Performance Information 9 Management 10 Purchase and Sale of Fund Shares 10 Tax Information 10 Financial Intermediary Compensation 10 THE FUNDS 11 Investment Objectives 11 Principal Risks of Investing in the Funds 11 Both Funds 11 Focused Advantage Fund 12 Other Investment Policies and Risks 13 Disclosure of Portfolio Holdings 13 MANAGEMENT OF THE FUNDS 14 The Investment Advisor 14 The Administrator 15 The Transfer Agent 15 The Distributor 15 Additional Information on Expenses 16 INVESTING IN THE FUNDS 17 Purchase Options 17 Class A Shares 17 Class C Shares 17 Purchase and Redemption Price 20 Purchasing Shares 22 Redeeming Your Shares 24 Purchasing or Redeeming Shares Through a Financial Intermediary 27 Frequent Purchases and Redemptions 27 OTHER IMPORTANT INVESTMENT INFORMATION 29 Dividends, Distributions, and Taxes 29 Financial Highlights 29 Additional Information Back Cover SUMMARY THE HILLMAN FOCUSED ADVANTAGE FUND Investment Objective.The Fund seeks long-term capital appreciation. Fees and Expenses of the Fund.These tables describe the fees and expenses that you may pay if you buy and hold shares of the Fund.With respect to the Class A Shares, you may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $25,000.More information about these and other discounts is available from your financial professional and in “Investing in the Funds – Class A Shares” on page 15 of the Prospectus and in “Additional Purchase and Redemption Information – Sales Charges” on page 13 of the Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A
